UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 May 26, 2011 Date of report (Date of earliest event reported) NEW ULM TELECOM, INC. (Exact name of registrant as specified in its charter) Minnesota 0-3024 41-0440990 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 27 North Minnesota Street New Ulm, MN 56073 (Address of principal executive offices, including zip code) (507) 354-4111 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2): ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 – Submission of Matters to a Vote of Security Holders New Ulm Telecom, Inc.’s Annual Meeting of Shareholders was held on May 26, 2011. Proxies representing 3,014,916 shares, or 58.9%, of the 5,115,435 outstanding shares entitled to vote, were present at the Annual Meeting, constituting a quorum. The shareholder voting results for the election of two directors and the ratification of the appointment of New Ulm Telecom, Inc.’s independent registered public accounting firm are presented as follows: Proposal 1. The following two directors were elected to serve until the 2014 Annual Meeting and until the election and qualification of their respective successors (which required the approval of a majority of the votes cast): Nominees Votes For Votes Withheld Broker Non-Votes Paul Erick 2,394,347 28,764 591,805 Duane Lambrecht 2,399,039 24,072 591,805 Proposal 2. Shareholders ratified the appointment of Olsen, Thielen & Company, Ltd. as the Company’s independent registered public accounting firm for the 2011 fiscal year (which required the approval of a majority of the votes cast), as follows: Votes For Votes Against Abstentions 2,998,012 10,939 5,965 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: May 27, 2011 New Ulm Telecom, Inc. By: /s/Curtis Kawlewski Its: Curtis Kawlewski Chief Financial Officer
